Order entered March 28, 2022




                                      In The
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                No. 05-21-01028-CV

         IN THE BEST INTEREST AND PROTECTION OF C.C.C.

               On Appeal from the 354th Judicial District Court
                            Hunt County, Texas
                      Trial Court Cause No. 32861CR

                                     ORDER

      This is an appeal from the trial court’s order extending mental health
services. See TEX. HEALTH & SAFETY CODE ANN. § 574.070. Before the Court is
appellant’s March 24, 2022 unopposed second motion for an extension of time to
file his brief on the merits. Appellant requests a twenty-day extension. We
GRANT the motion ONLY TO THE EXTENT that appellant shall file his brief
on or before April 4, 2022. Because disposition of this appeal receives expedited
consideration, we caution appellant that no further extensions will be granted. See
id. § 574.070(e) (court of appeals shall give appeal preference and advance the
appeal on the docket).
                                            /s/    LESLIE OSBORNE
                                                   JUSTICE